            Case:19-00935-jtg     Doc #:44 Filed: 10/05/2020       Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF MICHIGAN


 IN RE:                                   §
                                          §
 Victor Bogosian III                      §     CASE NO. 19-00935
 Heather Marie Bogosian                   §     HON. John T Gregg
    Debtor(s)                             §
                                          §

      STIPULATION TO APPROVE DEBTORS’ FIRST POST-CONFIRMATION
                      AMENDED CHAPTER 13 PLAN

NOW COME the Debtors, Victor Bogosian III and Heather Marie Bogosian, by their counsel,
Mapes Law Offices, and the Chapter 13 Trustee, Barbara P. Foley, and in support of their
stipulation, state as follows:

   1. This Chapter 13 Case was filed on 03/11/2019.
   2. The Chapter 13 Plan was Confirmed on 07/17/2019
   3. On 10/2/2020, the Debtors filed their First Post-Confirmation Amended Chapter 13 Plan
      (the “Amended Plan”).
   4. The Amended Plan is intended to cure the default in plan payments by re-paying the
      arrears in plan payments over the remaining term of the plan.
   5. The Amended Plan should be approved.
   6. The Amended Plan has no detrimental effect on creditors, and service upon the Matrix
      should therefore be waived.

WHEREFORE, the undersigned hereby agree and stipulate to entry of the attached Order
approving this stipulation.

 Dated: 10/5/2020                             /s/ Barbara P. Foley/HSL
                                              Barbara P Foley, Chapter 13 Trustee

 Dated: 10/02/2020                            /s/George J. George
                                              Jeffrey D. Mapes, Attorney for Debtor
                                              George J. George, Associate Attorney
                                              29 Pearl St. NW, Ste. 305
                                              Grand Rapids, MI 49503
                                              Phone: (616) 719-3847
                                              Fax: (616) 719-3857
